EXHIBIT 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d−1(k)(l) under the Securities Exchange Act of 1934, as amended, each of the undersigned hereby agrees to the joint filing, along with all other such undersigned, on behalf of the Reporting Persons (as defined in the joint filing), of a statement on Schedule 13D (including amendments thereto) with respect to the common stock, par value $0.001, of the Issuer (as defined in the attached Schedule 13D or an amendment to Schedule 13D), and agrees that this agreement be included as an Exhibit to such joint filing.This agreement may be executed in any number of counterparts, all of which taken together shall constitute one and the same instrument. [Signature Page Follows] IN WITNESS WHEREOF, each of the undersigned has executed this Joint Filing Agreement as of this15th day of October, 2013. MORGAN STANLEY By: /s/ Christina Huffman Name: Christina Huffman Title: Authorized Signatory MS HOLDINGS INCORPORATED By: /s/ Christina Huffman Name: Christina Huffman Title: Vice President MORGAN STANLEY PRIVATE EQUITY ASIA III, INC. By: /s/ Samantha Jennifer Cooper Name: Samantha Jennifer Cooper Title: Vice President MORGAN STANLEY PRIVATE EQUITY ASIA III, L.L.C. By: Morgan Stanley Private Equity Asia III, Inc., its managing member By: /s/ Samantha Jennifer Cooper Name:Samantha Jennifer Cooper Title: Vice President MORGAN STANLEY PRIVATE EQUITY ASIA III, L.P. By: Morgan Stanley Private Equity Asia III, L.L.C., its general partner By: Morgan Stanley Private Equity Asia III, Inc., its managing member By: /s/ Samantha Jennifer Cooper Name: Samantha Jennifer Cooper Title: Vice President MORGAN STANLEY PRIVATE EQUITY ASIA EMPLOYEE INVESTORS III, L.P. By: Morgan Stanley Private Equity Asia III, L.L.C., its general partner By: Morgan Stanley Private Equity Asia III, Inc., its managing member By: /s/ Samantha Jennifer Cooper Name: Samantha Jennifer Cooper Title: Vice President MORGAN STANLEY PRIVATE EQUITY ASIA III HOLDINGS (CAYMAN) LTD By: /s/ Samantha Jennifer Cooper Name: Samantha Jennifer Cooper Title: Sole Director MSPEA AGRICULTURE HOLDING LIMITED By: /s/ Samantha Jennifer Cooper Name: Samantha Jennifer Cooper Title: Director
